 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                            2:13-CV-00194-MCE-KJN
12                  Plaintiff,
13          v.                                            STIPULATION FOR LIFT OF STAY
                                                          AND ORDER; TO APPOINT KENNY
14   2006 BMW 750LI, VIN:                                 N. GIFFARD AS CLAIMANT’S
     WBAHN83506DT30035, LICENSE                           COUNSEL GIVEN THE OVERLAP IN
15   NUMBER: 5RLP132,                                     UNITED STATES V. ALEKSANDR
                                                          LASTOVSKIY, 2:12-CR-00322-GEB
16                  Defendant.
17
18

19          The United States and claimant Aleksandr Lastovskiy, through their respective counsel, hereby
20 stipulate and request the Court to lift the stay in this case. Mr. Lastovskiy was sentenced on August 30,
21 2019, in the parallel criminal case, United States of America v. Aleksandr Lastovskiy, 2:12-CR-00322-
22 GEB.
23          The parties anticipate settling this case, but if they are unable to reach a settlement, they request a
24 deadline of November 4, 2019, for the filing a Joint Status Report.
25          Claimant Aleksandr Lastovskiy filed a Verified Claim on February 25, 2013, and an Answer to
26 the Complaint on March 11, 2013. No other party has filed a claim asserting an interest in defendant
27 2006 BMW 750Li, VIN: WBAHN83506DT30035, License Number: 5RLP132.
28
                                                           1
29                                                                                       Stipulation for Lift of Stay and Order


30
 1          The parties stipulate that Kenny N. Giffard’s appointment in U.S. v. Aleksandr Lastovskiy, 2:12-

 2 CR-00322-GEB be expanded to cover this civil case that resulted from the same arrest forming the basis

 3 for the federal criminal case.
 4
 5 Dated: 9/25/2019                                     McGREGOR W. SCOTT
                                                        United States Attorney
 6
                                                 By:    /s/ Kevin C. Khasigian
 7                                                      KEVIN C. KHASIGIAN
                                                        Assistant U.S. Attorney
 8
 9 Dated: 9/26/19                                       /s/ Kenny N. Giffard
                                                        KENNY N. GIFFARD
10                                                      Attorney for claimant Aleksandr Lastovskiy
11                                                      (Authorized by email)
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                        2
29                                                                                   Stipulation for Lift of Stay and Order


30
 1                                                   ORDER

 2        For the reasons set forth above, the stay is lifted and a Joint Status Report shall be filed by

 3 November 4, 2019.
 4        IT IS SO ORDERED.

 5 Dated: September 30, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                         3
29                                                                                     Stipulation for Lift of Stay and Order


30
